Citation Nr: 1028397	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  05-36 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right hip condition, to 
include as secondary to service-connected bilateral degenerative 
joint disease of the knees.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 






INTRODUCTION

This matter initially came before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a November 2004 rating 
decision of the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in Muskogee, Oklahoma in which the RO denied the 
benefit sought on appeal.  The appellant, who had active service 
from March 1967 to December 1970, appealed that decision to the 
BVA. Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The Board remanded the case for further development in December 
2007 and requested an expert medical opinion regarding one of the 
medical issues in this case in October 2008.  After the requested 
development had been completed, the case was returned to the 
Board for further review.

In a February 2009 decision, the Board denied the appellant's 
claim of entitlement to service connection for a right hip 
disorder. See February 2009 BVA decision.  The appellant appealed 
the Board's decision to the United States Court of Appeals for 
Veterans Claims ("CAVC" or "Court").  In January 2010, the 
Court vacated and remanded the Board's February 2009 decision in 
light of a Joint Motion for Remand submitted by the parties. See 
January 2010 Joint Motion for an Order Vacating the Board's 
Decision and Incorporating the Terms of this Motion; January 2010 
Court order.  As such, the appeal has been returned to the Board 
for further review.  

In light of the January 2010 CAVC order and the instructions set 
forth in the January 2010 Joint Motion, the Board finds that 
additional development of the appellant's service connection 
claim is necessary.  As such, this appeal is hereby REMANDED to 
the RO via the Appeals Management Center ("AMC") in Washington, 
DC.  The RO will contact the appellant and inform him if further 
action is required on his part.  




REMAND

The evidence of record reveals that the appellant has been 
diagnosed with a history of bursitis of the right hip secondary 
to a "right-sided limp," a limp that has been associated with 
right hip pain caused by an old avulsion injury to the right 
Sartorius muscle. See August 2005 private medical records; 
January 2007 VA examination report.  In this appeal, one of the 
appellant's theories of entitlement to service connection is that 
his current right hip disorder developed as a direct result of 
hip trauma incurred during his combat duties.  Thus, the medical 
question that has been raised is whether it is at least as likely 
as not that the appellant's old avulsion injury of the Sartorius 
muscle is directly related to an event, or series of events, 
which took place during the appellant's period of active service. 
December 2007 BVA decision.  

The appellant served on active duty from March 1967 to December 
1970.  The appellant's DD-214 form reflects that his military 
occupation specialty was as a field medical service technician; 
that he served in Vietnam; and that he received the Purple Heart.  
In terms of his service duties, the appellant has reported that 
he was a medical evacuation corpsman; and that he was involved in 
several helicopter crashes during the performance of his duties 
in Vietnam.  While the appellant's service medical records do not 
document his participation in any crashes, at least one record 
notes that the appellant was on flying status.  

In light of the above-referenced evidence, the Board has 
previously assumed for the sake of this appeal that the 
appellant's combat duties involved his participation in several 
helicopter crashes in accordance with 38 U.S.C.A. § 1154(b).  
However, in its now-vacated February 2009 decision, the Board 
found that the preponderance of the evidence was against the 
appellant's claim after concluding that the evidence presented in 
support of the appellant's claim was less persuasive than the 
other medical evidence contained in the claims file, to include a 
November 2008 VA medical opinion. February 2009 BVA decision.  In 
this regard, the Board noted that the appellant's post-service 
medical records first appeared to document complaints of right 
hip pain after the appellant underwent an anterior cervical spine 
fusion during which he had a right iliac crest harvest. Id., p. 
9.  The Board also observed that the only post-service medical 
records contained in the claims file dated prior to August 1987 
consisted of private medical records dated in July 1970 and an 
April 1971 VA examination report in which the appellant reported 
complaints of bilateral knee pain and problems.  These records 
contained no notations pertaining to right hip problems or pain.  
Additional records consisted of a September 2004 VA orthopedic 
examination report that referenced the appellant's complaints of 
bilateral hip pain that he reported began subsequent to the 
development of his knee pain.  However, the appellant's physical 
examination at that time focused on his knee complaints; and the 
examiner failed to diagnosis any hip disorder at that time. Id.  

In terms of the November 2008 medical opinion referenced above, 
the Board noted in its February 2009 decision that after 
reviewing all of the evidence of record, an orthopedic surgeon 
essentially reported that avulsion of the anterior/superior iliac 
spine (Sartorius avulsion) is a known complication of tricortical 
iliac crest bone graft harvesting.  In his opinion, while the 
appellant's 1987 right iliac crest harvest was a more likely 
cause for the appearance of the appellant's old avulsion injury 
of the right hip, avulsion of the anterior/superior iliac spine 
could occur as a result of helicopter accidents.  Therefore, the 
surgeon indicated that he could not resolve this issue without 
resort to mere speculation." Id., pgs. 10-12.  The Board viewed 
the November 2008 medical opinion as evidence indicating that the 
more likely cause of the appellant's old avulsion injury was his 
1987 tricortical iliac crest bone graft harvesting since 
Sartorius avulsion is a known complication of crest bone graft 
harvesting in comparison to the possibility that the appellant's 
particular avulsion injury resulted from his helicopter incidents 
in service. Id.  As such, the Board denied the appellant's claim. 

In the January 2010 Joint Motion for Remand, VA's General Counsel 
and appellant's counsel essentially argued that the November 2008 
medical opinion referenced above was speculative in nature; and 
that the Board erred in using this opinion as negative evidence 
to deny the appellant's service connection claim. See January 
2010 Joint Motion, citing Roberts v. West, 13 Vet. App. 185 
(1999) and Perman v. Brown, 5 Vet. App. 237 (1993), overruled in 
part by Robinson v. Peake, 21 Vet. App. 545 (2008).  The parties 
requested that the appeal be remanded to the Board in order for 
the Board to determine the appellant's claim "based upon the 
total medical evidence of record, excluding speculative opinions, 
which are essentially, not probative." January 2010 Joint 
Motion, p. 3.  In doing so, the parties indicated that on remand, 
the appellant should be free to submit additional evidence and 
argument regarding his claim, including a private medical opinion 
to address the central medical question in this case. Id.  The 
Board was also directed to fully assist the appellant with his 
claim by reexamining the evidence of record and seeking any other 
evidence that is necessary to support its decision. Id.    

In its January 2010 order, the Court granted the January 2010 
Joint Motion and ordered that the Board comply with the 
instructions set forth therein. See January 2010 CAVC order.   

After reviewing the entire record in this case, the Board finds 
that additional development of this claim is necessary.  
Specifically, the Board finds that another attempt should be made 
to obtain a VA medical opinion that addresses the medical 
question of whether it is at least as likely as not that the 
appellant's old avulsion injury of the Sartorius muscle is 
directly related to an event, or series of events, which took 
place during the appellant's period of active service.  No 
medical evidence in the claims file, other than the November 2008 
VA medical opinion that has been deemed to be speculative, 
addresses this essential question.  As it appears that traumatic 
incidents such as helicopter crashes and crest bone graft 
harvesting both can result in an avulsion injury of the Sartorius 
muscle, a medical opinion is needed to determine what 
symptomatology, if any, the appellant did, would or should have 
exhibited from approximately 1970 (when he separated from service 
) to 1987 (when he underwent an anterior cervical spine fusion) 
if he had an avulsion injury of the right Sartorius muscle; and 
if the appellant had such an avulsion injury, the likelihood that 
this injury would not have been diagnosed or referenced during 
the appellant's 1987 bone graft harvesting.  

Prior to seeking the medical opinion referenced above, the RO 
should contact the appellant and request any medical information 
he has or can obtain regarding symptomatology related to his 
right hip during the time frame from December 1970 to August 
1987.  

Therefore, in compliance with the Court's January 2010 order and 
instructions set forth in the January 2010 Joint Motion, the 
Board REMANDS this case to the RO via the Appeals Management 
Center in Washington D.C. for the following actions:

1.  After reviewing this remand decision 
in full and the January 2010 Joint Motion 
for Remand contained in the claims file, 
the RO should contact the appellant and 
request that he furnish the complete names 
and addresses of any medical providers 
from whom he sought medical treatment in 
relationship to his right hip and/or other 
orthopedic problems during the time frame 
from December 1970 to August 1987.  The 
appellant should be asked to provide 
specific authorizations for the release of 
medical records from the above-referenced 
list.  After obtaining the necessary 
authorizations, the RO should associate 
those records with the claims file.  The 
appellant should also be informed, in the 
alternative, that he may obtain these 
records himself and submit them to the RO.  

2.  Subsequent to the completion of the 
foregoing, the RO should forward the 
appellant's claims file to an orthopedist 
or other appropriately qualified medical 
examiner for the purpose of obtaining a 
medical opinion based upon all evidence of 
record as to whether it is at least as 
likely as not that the old avulsion injury 
at the anterior superior iliac spine noted 
on the appellant's January 2007 AP right 
hip x-ray is related to trauma experienced 
by the appellant during combat service 
from March 1967 to December 1970, to 
include trauma incurred during helicopter 
accidents.  In providing this medical 
opinion, the examiner is asked to discuss 
in general the nature of avulsion injuries 
and the symptomatology typically 
associated with such injuries.  
Thereafter, the examiner should address 
what symptomatology, if any, the appellant 
did, would or should have exhibited from 
approximately 1970 (when he separated from 
service ) to 1987 (when he underwent an 
anterior cervical spine fusion) if he had 
an avulsion injury of the right Sartorius 
muscle; and the likelihood that an 
avulsion injury would have been noted or 
referenced during the August 1987 cervical 
spine fusion and right iliac crest bone 
harvest.  The examiner should discuss the 
rationale for any opinion expressed.  If 
the examiner cannot provide the requested 
opinion without resorting to speculation, 
it must be so stated, and the examiner 
must provide the reasons why an opinion 
would require speculation.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence of record.  If the 
benefit sought is not granted, the 
appellant and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional development 
and to comply with a Court order; and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).


